As filed with the Securities and Exchange Commission on December 16, 2011 SECURITIES ACT FILE NO. 333-135105 INVESTMENT COMPANY ACT FILE NO. 811-21910 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 |X| Pre-Effective Amendment No. |_| Post Effective Amendment No. 108 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 |X| Amendment No. 110 |X| (Check appropriate box or boxes) CLAYMORE EXCHANGE-TRADED FUND TRUST 2 (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) 2455 CORPORATEWEST DRIVE LISLE, ILLINOIS 60532 (Address of Principa lExecutive Offices) (630) 505-3700 Registrant's Telephone Number KEVIN M. ROBINSON, ESQ. GUGGENHEIM FUNDS INVESTMENT ADVISORS, LLC 2 LISLE, ILLINOIS 60532 (Name and Address of Agent for Service) Copy to: STUART M. STRAUSS, ESQ. DECHERT LLP 1 NEW YORK, NY 10036 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) IMMEDIATELY UPON FILING PURSUANT TO PARAGRAPH (B) OF RULE 485. X ONJANUARY 13,2(B) OF RULE 485. 60 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(1) OF RULE 485. ON [DATE] PURSUANT TO PARAGRAPH (A) OF RULE 485. 75 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(2) OF RULE 485. ON [DATE] PURSUANT TO PARAGRAPH (A) OF RULE 485. The sole purpose of this filing is to delay the effectiveness of the Trust's Post-Effective Amendment No. 86 to its Registration Statement until January 13, 2012. Parts A, B and C of Registrant's Post-Effective Amendment No. 86 under the Securities Act of 1933 and Amendment No. 88 under the Investment Company Act of 1940, filed on June 9, 2011 are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on itsbehalf by the undersigned, thereunto duly authorized, in the City of Lisle and State of Illinois on the 16th day of December, 2011. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 By: /s/ Kevin M. Robinson Kevin M. Robinson Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. SIGNATURES TITLE DATE * December 16, 2011 Randall C. Barnes Trustee * December 16, 2011 Roman Friedrich III Trustee * December 16, 2011 Robert B. Karn III Trustee * December 16, 2011 Ronald A. Nyberg Trustee * December 16, 2011 Ronald E. Toupin, Jr. Trustee /s/ John L. Sullivan Treasurer, Chief Financial December 16, 2011 John L. Sullivan Officer and Chief Accounting Officer */s/ Kevin M. Robinson December 16, 2011 Kevin M. Robinson Attorney-In-Fact, pursuant to power of attorney
